UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51214 Prudential Bancorp, Inc. of Pennsylvania (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 68-0593604 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1834 Oregon Avenue Philadelphia, Pennsylvania Zip Code (Address of Principal Executive Offices) (215) 755-1500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer(Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practical date:as of August 5, 2010, 10,031,472 shares were issued and outstanding. PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION: Item 1. Consolidated Financial Statements Unaudited Consolidated Statements of Financial Condition June 30, 2010 and September 30, 2009 2 Unaudited Consolidated Statements of Operations for the Three And Nine Months Ended June 30, 2010 and 2009 3 Unaudited Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income for the Nine Months Ended June 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4T. Controls and Procedures 38 PART II OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 40 Item 4. (Removed and Reserved) 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURES 41 1 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, September 30, (Dollars in Thousands) ASSETS Cash and amounts due from depository institutions $ $ Interest-bearing deposits Total cash and cash equivalents Investment and mortgage-backed securities held to maturity (fair value— June 30, 2010, $134,198; September 30, 2009, $161,968) Investment and mortgage-backed securities available for sale (amortized cost— June 30, 2010, $71,157; September 30, 2009, $63,000) Loans receivable—net of allowance for loan losses (June 30, 2010, $2,536; September 30, 2009, $2,732) Accrued interest receivable: Loans receivable Mortgage-backed securities Investment securities Real estate owned Federal Home Loan Bank stock—at cost Office properties and equipment—net Bank owned life insurance Prepaid expenses and other assets Deferred tax asset-net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advances from Federal Home Loan Bank Accrued interest payable Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Accrued dividend payable Total liabilities COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value, 10,000,000 shares authorized, none issued - - Common stock, $.01 par value, 40,000,000 shares authorized, issued 12,563,750; outstanding - 10,031,472 at June 30, 2010;10,331,866 at September 30, 2009 Additional paid-in capital Unearned ESOP shares ) ) Treasury stock, at cost:2,532,278 shares at June 30, 2010; 2,231,884 shares at September 30, 2009 ) ) Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to unaudited consolidated financial statements. 2 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months EndedJune 30, Nine Months EndedJune 30, (Dollars in Thousands Except Per Share Amounts) (Dollars in Thousands Except Per Share Amounts) INTEREST INCOME: Interest on loans $ Interest on mortgage-backed securities Interest and dividends on investments Total interest income INTEREST EXPENSE: Interest on deposits Interest on borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTERESTINCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME (LOSS): Fees and other service charges Total other-than-temporary impairment loss ) Portion of loss recognized in other comprehensive income, before taxes 5 ) 43 Net impairment loss recognized in earnings ) Other 87 Total non-interest income (loss) ) ) NON-INTEREST EXPENSE: Salaries and employee benefits Data processing Professional services Office occupancy 90 89 Depreciation 91 79 Payroll taxes 61 63 Director compensation 65 80 Deposit insurance Real estate owned expense 12 Advertising Other Total non-interest expense INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAXES: Current expense Deferred expense benefit ) Total income tax (benefit) expense ) 11 NET INCOME (LOSS) $ $ ) $ $ ) BASIC INCOME (LOSS) PER SHARE $ $ ) $ $ ) DILUTED INCOME (LOSS) PER SHARE $ $ ) $ $ ) See notes to unaudited consolidated financial statements. 3 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Accumulated Additional Unearned Other Total Common Paid-In ESOP Treasury Retained Comprehensive Stockholders' Comprehensive Stock Capital Shares Stock Earnings Income (Loss) Equity Income (Dollars in Thousands except per share amounts) BALANCE, OCTOBER 1, 2009 $ $ $ ) $ ) $ $ ) $ Comprehensive income: Net income Net unrealized holding gain on available for sale securities arising during the period, net of income tax of $648 Reclassification adjustment for other than temporary impairment recognized in earnings net of tax of $144 Comprehensive income $ Cash dividends declared ($.15 per share) ) ) Treasury stock purchased (300,394 shares) ) ) Excess tax benefit from stock compensation 70 70 Stock option expense Recognition and Retention Plan expense ESOP shares committed to be released (16,965 shares) - ) - - - BALANCE, June 30, 2010 $ $ $ ) $ ) $ $ $ Accumulated Additional Unearned Other Total Common Paid-In ESOP Treasury Retained Comprehensive Stockholders' Comprehensive Stock Capital Shares Stock Earnings Income (Loss) Equity Income (Loss) (Dollars in Thousands except per share amounts) BALANCE, OCTOBER 1, 2008 $ $ $ ) $ ) $ $ ) $ Cumulative adjustment related to the adoption of EITF 06-10, ) ) net of tax Cumulative adjustment related to the adoption of Reognition and Presentation, of other-than-temporary impairment, net of income tax benefit of $390. ) Comprehensive income (loss): Net loss ) ) ) Net unrealized holding loss on available for sale securities arising during the period, net of income tax benefit of $1,272 ) ) ) Reclassification adjustment for other than temporary impairment recognized in earnings net of tax of $1,039 Comprehensive loss $ ) Treasury stock purchased (738,000 shares) ) ) Cash dividends declared ($.15 per share) ) ) Excess tax benefit and stock compensation 72 72 Stock option expense Recognition and Retention Plan expense Acquisition of restricted stock plan shares (226,148 shares) ) ) ESOP shares committed to be released (16,965 shares) - 17 - - - BALANCE, June 30, 2009 $ $ $ ) $ ) $ $ ) $ See notes to unuadited consolidated financial statements 4 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended June 30, OPERATING ACTIVITIES: (Dollars in Thousands) Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Provision for loan losses Depreciation Net accretion of premiums/discounts ) ) Net accretion of deferred loan fees and costs ) ) Impairment charge on investment and mortgage-backed securities Share-based compensation expense Real estate owned writedown 18 Compensation related to ESOP Income from bank owned life insurance ) ) Deferred income tax benefit ) ) Excess tax benefit related to stock compensation ) ) Changes in assets and liabilities which used cash: Accrued interest receivable ) Prepaid expenses and other assets ) Accrued interest payable ) ) Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Purchase of investment and mortgage-backed securities held to maturity ) ) Purchase of investment and mortgage-backed securities available for sale ) ) Loans originated or acquired ) ) Principal collected on loans Principal payments received on investment and mortgage-backed securities: Held-to-maturity Available-for-sale Acquisition of FHLB stock, net - ) Proceeds from sale of real estate owned - Purchases of equipment ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES: Net increase in demand deposits, NOW accounts, and savings accounts Net increase in certificates of deposit Net repayment of advances from Federal Home Loan Bank ) ) Increase in advances from borrowers for taxes and insurance Excess tax benefit related to stock compensation 70 72 Acquisition of stock for Recognition and Retention Plan - ) Purchase of treasury stock ) ) Cash dividend paid ) ) Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid on deposits and advances from Federal Home Loan Bank $ $ Income taxes paid $ $ SUPPLEMENTAL DISCLOSURES OF NONCASH ITEMS: Real estate acquired in settlement of loans $ $ See notes to unaudited consolidated financial statements. 5 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. SIGNIFICANT ACCOUNTING POLICIES Basis of presentation –The accompanying unaudited consolidated financial statements were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”) for interim information and therefore do not include all the information or footnotes necessary for a complete presentation of financial condition, results of operations, changes in equity and cash flows in conformity with accounting principles generally accepted in the United States of America(“GAAP”).However, all normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the financial statements have been included.The results for the three and nine months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2010, or any other period. These financial statements should be read in conjunction with the audited consolidated financial statements of Prudential Bancorp, Inc. of Pennsylvania (the “Company”) and the accompanying notes thereto for the fiscal year ended September 30, 2009 included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2009. Use of Estimates in the Preparation of Financial Statements—The preparation of financial statements in conformity with GAAP in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. The most significant estimates and assumptions in the Company’s consolidated financial statements are recorded in the allowance for loan losses, deferred income taxes, and the fair value measurement for investment securities available for sale. Actual results could differ from those estimates. Dividend Payable – On June 16, 2010, the Company’s Board of Directors declared a quarterly cash dividend of $.05 on the common stock of the Company payable on July 30, 2010 to the shareholders of record at the close of business on July 16, 2010 which resulted in a payable of $502,000 at June 30, 2010.A portion of the cash dividend was payable to Prudential Mutual Holding Company (the “MHC”) due to its ownership of shares of the Company’s common stock and totaled $371,000. Employee Stock Ownership Plan – The Company maintains an employee stock ownership plan (“ESOP”) for substantially all of its full-time employees. Using a loan from the Company, the ESOP purchased 452,295 shares of the Company’s common stock for an aggregate cost of approximately $4.5 million in fiscal 2005.Shares of the Company’s common stock purchased by the ESOP are held in a suspense account until released for allocation to participants. Shares are allocated to each eligible participant based on the ratio of each such participant’s compensation, as defined in the ESOP, to the total compensation of all eligible plan participants for a given plan year. As the unearned shares are released from the suspense account as the loan is repaid, the Company recognizes compensation expense equal to the fair value of the ESOP shares during the periods in which they become committed to be released.To the extent that the fair value of the ESOP shares released differs from the cost of such shares, the difference is charged or credited to equity as additional paid-in capital.As of June 30, 2010, the Company had allocated a total of 107,445 shares from the suspense account to participants and committed to release an additional 11,310 shares.In addition, at such date the total number of shares of Company common stock held by the ESOP was 450,200.For the nine months ended June 30, 2010, the Company recognized $135,000 in compensation expense. Share-Based Compensation – The Company accounts for stock-based compensation issued to employees, and, where appropriate, non-employees, based on fair value.Under fair value provisions, stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as expense over the appropriate vesting period using the straight-line method.The amount of stock-based compensation recognized at any date must at least equal the portion of the grant date fair value of the award that is vested at that date and as a result it may be necessary to recognize the expense using a ratable method.Determining the fair value of stock-based awards at the date of grant requires judgment, including estimating the expected term of the stock options and the expected volatility of the Company’s stock. In addition, judgment is required in estimating the amount of stock-based awards that are expected to be forfeited. If actual results differ significantly from these estimates or different key assumptions were used, it could have a material effect on the Company’s Consolidated Financial Statements. 6 Dividends with respect to non-vested share awards granted pursuant to the Company’s Recognition and Retention Plan (“Plan”) Trust (the “Trust”) are held by the Trust for the benefit of the recipients and are paid out proportionately by the Trust to the recipients of stock awards granted pursuant to the Plan as soon as practicable after the stock awards are earned. Treasury Stock – Stock held in treasury by the Company is accounted for using the cost method, which treats stock held in treasury as a reduction to total stockholders’ equity.During February 2010, the Company completed its seventh stock repurchase program.Additionally, the Company repurchased an additional 271,000 shares during March 2010 in a separate transaction.The average cost per share of the approximately 2.5 million shares which have been repurchased by the Company through June 30, 2010 was $12.47.The repurchased shares are available for general corporate purposes.In addition, the MHC completed its third stock purchase plan during February 2010 and in June 2010 announced the its fourth stock purchase program covering 50,000 shares.As of June 30, 2010, the MHC had purchased a total of 505,564 shares at an average cost of $10.07 per share. Comprehensive Income (Loss) —The Company presents in the unaudited consolidated statement of changes in stockholders’ equity and comprehensive income those amounts arising from transactions and other events which currently are excluded from the statements of operations and are recorded directly to stockholders’ equity.For the nine months ended June 30, 2010 and 2009, the only components of comprehensive income were net income (loss), unrealized holding gains and losses, net of income tax expense and benefit, on available for sale securities and reclassifications related to realized loss due to other than temporary impairment, net of tax. FHLB Stock – Federal Home Loan Bank (“FHLB”) stock is classified as a restricted equity security because ownership is restricted and there is not an established market for its resale. FHLB stock is carried at cost and is evaluated for impairment when certain conditions warrant further consideration.While the FHLB has recognized losses in recent periods, it is currently not probable that the Company will not realize its cost basis since the FHLB has maintained capital levels in excess of regulatory requirements.Management concluded that no impairment existed as of June 30, 2010. Recent Accounting Pronouncements – In December2009, the Financial Accounting Standards Board (“FASB”) issued ASU 2009-16, Accounting for Transfer of Financial Assets.ASU 2009-16 provides guidance to improve the relevance, representational faithfulness, and comparability of the information that an entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets.ASU 2009-16 is effective for annual periods beginning after November 15, 2009 and for interim periods within those fiscal years.The adoption of this guidance is not expected to have a significant impact on the Company’s financial statements. In September 2009, the FASB issued new guidance impacting Topic 820 “Fair Value Measurement and Disclosures”. This creates a practical expedient to measure the fair value of an alternative investment that does not have a readily determinable fair value. This guidance also requires certain additional disclosures. This guidance is effective for interim and annual periods ending after December15, 2009. The adoption of this guidance did not have a material impact on the Company’s financial position or results of operation. In January 2010, the FASB issued ASU 2010-04, Accounting for Various Topics – Technical Corrections to SEC Paragraphs. ASU 2010-04 makes technical corrections to existing SEC guidance including the following topics: accounting for subsequent investments, termination of an interest rate swap, issuance of financial statements - subsequent events, use of residential method to value acquired assets other than goodwill, adjustments in assets and liabilities for holding gains and losses, and selections of discount rate used for measuring defined benefit obligation.ASU 2010-04 became effective January 15, 2010.The adoption of this guidance did not have a material impact on the Company’s financial position or results of operation. 7 In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements, that describes amendments that require some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in ASC Topic 820-10. The FASB’s objective is to improve these disclosures and, thus, increase the transparency in financial reporting.The amendments are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early adoption is permitted.The adoption of this standard is not expected to have a material effect on the Company’s results of operations or financial position. In February 2010, the FASB issued ASU 2010-08, Technical Corrections to Various Topics. ASU 2010-08 clarifies guidance on embedded derivatives and hedging. ASU 2010-08 is effective for interim and annual periods beginning after December 15, 2009. The adoption of this guidance did not have a material impact on the Company’s financial position or results of operation. In March 2010, the FASB issued ASU 2010-11, Derivatives and Hedging.ASU 2010-11 provides clarification and related additional examples to improve financial reporting by resolving potential ambiguity about the breadth of the embedded credit derivative scope exception in ASC 815-15-15-8.ASU 2010-11 is effective at the beginning of the first fiscal quarter beginning after June 15, 2010. The adoption of this guidance is not expected to have a significant impact on the Company’s financial statements. In April 2010, the FASB issued ASU 2010-13, Compensation – Stock Compensation (Topic 718):Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades.ASU 2010-13 provides guidance on the classification of a share-based payment award as either equity or a liability.A share-based payment that contains a condition that is not a market, performance, or service condition is required to be classified as a liability.ASU 2010-13 is effective for fiscal years and interim periods within those fiscal years, beginning on or after December 15, 2010 and is not expected to have a significant impact on the Company’s financial statements. In April 2010, the FASB issued ASU 2010-18, Receivables (Topic 310):Effect of a Loan Modification When the Loan is a Part of a Pool That is Accounted for as a Single Asset – a consensus of the FASB Emerging Issues Task Force.ASU 2010-18 clarifies the treatment for a modified loan that was acquired as part of a pool of assets.Refinancing or restructuring the loan does not make it eligible for removal from the pool, the FASB said.The amendment will be effective for loans that are part of an asset pool and are modified during financial reporting periods that end July 15, 2010 or later.The Company is currently evaluating the impact the adoption of the standard will have on the Company’s financial position or results of operations. In July 2010, FASB issued ASU No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. ASU 2010-20 is intended to provide additional information to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses. The disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. The amendments in ASU 2010-20 encourage, but do not require, comparative disclosures for earlier reporting periods that ended before initial adoption. However, an entity should provide comparative disclosures for those reporting periods ending after initial adoption. The Company is currently evaluating the impact theadoption of this guidance will have on the Company’s financial position or results of operations. 8 2. EARNINGS PER SHARE Basic earnings per common share is computedby dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding, net of any treasury shares, during the period.Diluted earnings per share is calculated by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding, net of any treasury shares, after consideration of the potential dilutive effect of common stock equivalents ("CSEs"), based upon the treasury stock method using an average market price for the period. The calculated basic and diluted earnings per share are as follows: Quarter Ended June 30, Basic Diluted Basic Diluted (Dollars in Thousands Except Per Share Data) Net income (loss) $ $ $ ) $ ) Weighted average shares outstanding Effect of common stock equivalents - - Adjusted weighted average shares used in earnings per share computation $ Income (loss) per share - basic and diluted $ $ $ ) $ ) Nine Months Ended June 30, Basic Diluted Basic Diluted (Dollars in Thousands Except Per Share Data) Net income (loss) $ $ $ ) $ ) Weighted average shares outstanding Effect of common stock equivalents - - Adjusted weighted average shares used in earnings per share computation $ Income (loss) per share - basic and diluted $ $ $ ) $ ) 9 3. INVESTMENT AND MORTGAGE-BACKED SECURITIES The amortized cost and fair value of investment and mortgage-backed securities, with gross unrealized gains and losses, are as follows: June 30, 2010 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Securities held to maturity: (Dollars in Thousands) U.S. Government agency obligations $ $ $
